Citation Nr: 1517735	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral postoperative flatfoot.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty (in the Army) from April 1976 to July 1979; and (in the Coast Guard) from August 1983 to December 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO reopened the Veteran's claim of service connection for postoperative flatfoot and decided the issue on the merits (in the January 2013 statement of the case (SOC)), the question of whether new and material evidence has been received to reopen such claim must still be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.

[A March 2010 rating decision declined to reopen the claim of service connection for postoperative flatfoot.  Within one year after the Veteran was notified of that decision, he submitted additional evidence, which consisted of duplicate service treatment records (STRs) private treatment records, and the report of a VA examination for a disability not at issue.  As such submission was not new and material evidence, it falls outside the purview of 38 C.F.R. § 3.156(b); the March 2010 rating decision became final; and new and material evidence received since is required to reopen this claim.]  

The matter of the rating for hypertension is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2010 rating decision declined to reopen a claim of service connection for postoperative bilateral flatfoot which had been denied on the basis that such disability pre-existed, and was not aggravated by, the Veteran's service.

2.  Evidence received since the March 2010 rating decision, includes new evidence that suggests the Veteran's pes planus was aggravated in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a flatfoot disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's pre-exiting bilateral flatfoot disability is reasonably shown to have increased in severity during, and been aggravated by, his active service.

4.  At no time during the period are the Veteran's hemorrhoids shown to be more than mild or moderate; large or thrombotic hemorrhoids which are irreducible or with excessive redundant tissue are not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a bilateral flatfoot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  On de novo review service connection for a bilateral flatfoot disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

3.  A compensable rating for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.114, Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants service connection for a bilateral flatfoot disability, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.

Regarding the rating for hemorrhoids, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) are associated with the record.  Postservice treatment records and private medical statements have been associated with the record.  The RO arranged for VA examinations in February 2010, March 2011, February 2012 (June 2012 addendum) and December 2012.  Because the most recent examination to evaluated hemorrhoids is now somewhat dated, the Board has considered whether another examination is indicated.  The Board's review of the record found  suggestion, or allegation by the Veteran, that his hemorrhoids have increased in severity in the interim, and the Board finds that another examination is not necessary.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.
New and Material Evidence

Historically, service connection for a bilateral flatfoot disability was denied by a final March 1983 rating decision on the basis that such disability pre-existed, and was not aggravated by, the Veteran's.  A March 2010 rating decision declined to reopen the claim.  He did not appeal that decision (or submit relevant evidence in the year following), and it became final.  38 U.S.C.A. § 7105, .  

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is received.  38 U.S.C.A. §§ 7105, 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether a claim should be reopened, credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The United States Court of Appeal for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Evidence of record at the time of the March 2010 rating decision included a report of the Veteran's service entrance examination, which noted grade 2 pes planus with no pain and STRs that show that the Veteran had complaints pertaining to flatfoot, including pain on walking, and diagnoses of pes planus and bilateral osteotomy of the 2nd metatarsal.  On June 1979 service separation examination that noted that the Veteran had flat feet, and found it difficult to walk on toes and heels.  Also of record at that time were reports of medical history from the Veteran' s second period of service (from August 1983 to December 2000, in the Coast Guard) noting he had problems with his feet.  In addition, the record then included the reports of a September 1982 VA examination (including x-rays of the feet), and a February 2010 VA joints examination (when the examiner noted the Veteran had bilateral pes planus to the same 2nd degree as noted on service entrance examination).

Pertinent evidence received since the March 2010 unappealed (last final in this matter) rating decision includes a November 2011 medical opinion from the Veteran's private podiatrist who opined that it is more likely than not that the Veteran's feet pain is due to his military service.  She noted that he had a history of flexible pes planus deformity prior to service but it was not painful until after he entered service.  His occupation in service required him to run and be on his feet wearing nonsupportive combat boots or dress shoes, which aggravated his flat feet.  This evidence is new as it was not previously of record and it is material in that it supports that there is a nexus between the Veteran's flat feet and his service..  Because it relates positively to the unestablished fact necessary to substantiate the claim of service connection for a bilateral flatfoot disability, it raises a reasonable possibility of substantiating the claim.  The additional evidence received is both new and material, and the claim of service connection for a bilateral flatfoot disability may be reopened.  See Shade, 24 Vet. App. at 117-18.  

The analysis proceeds to de novo review of the claim.  The Board observes that the Veteran is not prejudiced by the Board so proceeding (without returning the claim to the AOJ for initial consideration upon reopening) because the AOJ had already reopened the claim; arranged for the necessary development; and adjudicated the claim de novo (and because the underlying benefit is being granted herein).  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A pre-existing disability is considered to have been aggravated by active service where there was an increase in severity of the disability during such service, unless clear and unmistakable evidence shows that the increase in disability was due to natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral flatfoot was aggravated during service.  The report of his service entrance examination notes he had 2nd degree pes planus with no pain.  His STRs show that in November 1976 he was seen at a podiatry clinic with flatfoot complaints; he stated he had pain in his arches when he walked and cramps at night.   He tried arch supports with no relief.  He was placed on profile for painful arches, with duty limitations.  In July 1977; he was again seen in the podiatry clinic for painful feet; his arches were flat and very tender to pressure, and he requested relief for the pain.  In August 1977 he reported foot and leg cramps over the past year.  In December 1978 the Veteran was seen for bilateral foot pain from plantar keratoses.  He was admitted for an elective surgical procedure (bilateral V-osteotomy of the 2nd metatarsal).  In January 1979 he was placed on profile for post bilateral osteotomy, 2nd metatarsal with duties limited.  In March 1979 he was seen in the orthopedic clinic with complaints of severe left foot pain and swelling at incision site (it was noted that he had surgery on both feet about three months prior).  He stated he had pain and cramping in both legs and feet so severe he could not sleep at night.  His June 1979 service separation examination report notes he had flat feet, and found it hard to walk on his toes and heels.  Scars on the feet were also noted.  

As bilateral flatfoot was noted on service entrance, to prevail in this claim, the Veteran must show that the bilateral pes planus was aggravated by his service.  Aggravation is shown by demonstrating that a disability increased in severity during service.

On September 1982 VA examination, it was noted that as the Veteran plantar-flexed his toes, it seemed there was some prominence of the head of the 2nd metatarsal bone and the Veteran indicated discomfort in that area.  X-rays of the feet showed negative fracture subluxation and old healed fracture of the left and probably right second metatarsals.  There was mild pronation of both feet, and there were surgical scars on the dorsum of the feet between the great toe and the fourth toe of each foot.  

In August 1983, March 1987, May 1988, March 1989, March 1990, July 1991, and February 1994 reports of periodical medical examinations (during the Veteran's  second period of service, in the Coast Guard), his feet were noted to be normal on clinical evaluation, but medical history reported on each examination noted he had foot problems.  STRs for the Veteran's second period of service (1983 to 2000) are silent for complaints, treatment or diagnosis associated with his flatfeet disability, with the exception of a mention (in a May 1994 report pertaining to the knees) of pes planovalgus deformity with associated anterior knee pain; and a plan for arch supports.

An April 1991 STR shows the Veteran's right foot was tender with swelling at the lateral part of the foot after he sustained an inversion injury when he twisted his right ankle while playing basketball.  

On February 2010 VA joints examination, it was noted that a foot examination was not indicated, but the examiner described the feet (noting bilateral pes planus with normal alignment of the tendoachilles in relation to the tibia and hind foot).  

In a November 2011 statement, the Veteran's private podiatrist noted the Veteran's diagnoses of chronic foot pain, metatarsalgia, arthralgia, and flexible pes planus.  She opined that it is more likely than not that the Veteran's foot pain is related to his military service.  She explained that the Veteran had a history of flexible pes planus deformity prior to entering the military but it was not painful until after he started service.  His occupation in service required him to run and be on his feet wearing combat boots or dress shoes, which aggravated his foot condition.  Due to the severity of the pain, he had to undergo bilateral 2nd metatarsal osteotomies and wear custom orthotics.  X-rays showed the osteotomies healed successfully, but there was an increased possibility of painful adhesions and/or scar tissue which can cause chronic foot pain.  The Veteran continued to suffer with pain of his 2nd metatarsophalangeal joint of bilateral feet and would need to wear custom orthotics with metatarsal pads for the rest of his life and may need surgery again in the future. 

On February 2012 VA examination, the examiner noted that the statement of the Veteran's private podiatrist (which notably is incorporated in the claims file) could not be located, and that the opinion would be offered without the benefit of review of such statement.  He noted that even if the Veteran's flat foot condition was aggravated by the first period of his service, (when the bilateral 2nd metatarsal osteotomy was performed in March 1979), there was relief of symptoms.  The examiner further noted that the reentered service, and had approximately 17 years of service without any recorded complaints regarding flat feet, and that following service there is no documentation of problems with the feet or other surgeries on the feet.  The February 2010 VA examiner observed that the Veteran's flat feet are still 2nd degree (which they were on induction), and that such evidence does not show that the feet are any worse.  In a June 2012 addendum by the same examiner bilateral foot scars were noted, but noted to not be painful and/or unstable.  The examiner opined that it is less likely as not that the Veteran's bilateral flat feet were aggravated during active duty beyond normal progression.  

The Veteran's STRs on their face reflect, or at least suggest, that his bilateral flatfoot increased in severity during service.  On service entrance examination, pes planus, while noted, was asymptomatic (without pain).  STRs from the first period of service clearly show that during service the disability became symptomatic to the extent that surgical intervention became necessary (and at the very least he has the additional pathology of surgical scars).  But further additional impairment has also been noted.  Symptomatic bilateral flatfoot has persisted since appearing in service; it was noted that he could not walk on his heels and toes and was to have orthotics prescribed.  Although the VA examiner observed that foot complaints were not recorded during the Veteran's second period of service, the reports of medical history on periodic examinations therein consistently note foot problems.  In fact, none of the opinions by VA examiners against the Veteran's claim is adequate for rating purposes.  The February 2010 VA examiner did not offer an opinion with rationale regarding the feet; he merely cited to a May 1983 rating decision.  The February 2012 VA examiner did not review the Veteran entire record (specifically noting that he did not review the private podiatrist's statement), and the opinion offered is unaccompanied by sufficient explanation of rationale.  Significantly he did not address/account for that the bilateral flatfoot became symptomatic in service.   

On the other hand, the private podiatrist's opinion supporting the Veteran's claims notes the Veteran's activities in service, and the rationale cites to factual data.  Significantly, her opinion reflects a greater familiarity with the actual factual record (than the opinions by VA examiners)>  The Board find's the private podiatrist's opinion more probative (than the opinions in the record to the contrary), and persuasive. 

Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that his bilateral pes planus increased in severity during service (from being asymptomatic to being symptomatic on a persistent basis, with the additional pathology of surgical residuals, such as scars).  Service connection for the disability on the basis it was aggravated in service is warranted.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned with a grant of service connection, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Hemorrhoids

A March 2011 rating decision granted the Veteran service connection for hemorrhoids, rated 0 percent , effective October 27, 2010. 

Under 38 C.F.R. § 4.114, Code 7336, mild or moderate hemorrhoids warrant a 0 percent rating.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.

The Veteran's STRs show that (in September 1998) he was seen for hemorrhoid complaints (with a history of hemorrhoids), was found to have a thrombosed hemorrhoid, and underwent incision for the acutely thrombosed hemorrhoid, which had marked bleeding the next day requiring overnight hospitalization and a more definitive hemorrhoidectomy.  

On March 2011 VA examination, external examination of the anus showed normal sphincter with no tags, fissures or hemorrhoids.  The diagnosis was recurrent hemorrhoids aggravated by chronic constipation.  

In a December 2011 statement the Veteran's private physician noted that the Veteran continued to have recurring hemorrhoid problems with bleeding. Pain, and slight prolapse, and that flare-ups of the hemorrhoids would last weeks at a time.  He had a moderate degree of prolapse and bleeding; surgery was advised.  

On December 2012 VA rectum and anus conditions examination, the Veteran reported that during active duty, he developed painful swollen hemorrhoids, and underwent a hemorrhoidectomy, and that about 3 years prior he had lancing on an outpatient basis.  He reported about once a month flare-ups, that consist of itching and burning, for which he uses Preparation H.  His treatment plan included a stool softener.  It was noted that the Veteran had mild or moderate internal or external hemorrhoids.  On examination his rectal/anal area was normal; there were no external hemorrhoids, anal fissures or other abnormalities.  There were no scars.  It was noted that his hemorrhoids did not impact on his ability to work.  

To warrant a compensable (10 percent) rating, hemorrhoids must be shown to be large or thrombotic external or internal hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Hemorrhoids of such severity are simply not shown by the disability picture presented.  While the March 2011 VA examiner noted a history of recurrent hemorrhoids aggravated by chronic constipation, no hemorrhoids were found on that examination.  Examination found a normal sphincter with no tags, fissures or hemorrhoids.  Moreover, while the Veteran's private physician noted that he continues to have recurring hemorrhoid problems with bleeding, pain and prolapse, he indicated that such symptoms were moderate, consistent with the 10 percent rating currently assigned.   Furthermore, on subsequent VA examination in December 2012, physical examination was normal with no external hemorrhoids, anal fissures or other abnormalities.  

In short there is evidence in the record that during the period under consideration the veteran has had hemorrhoids that meet the criteria for a compensable rating.  The once-a-month flare-ups he reports (alleviated with Preparation H) are encompassed by the criteria for the 0 percent rating currently assigned.  Accordingly, the Board finds that a compensable rating is not warranted.

As there is no evidence or allegation that the Veteran's hemorrhoids cause symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral of the case for consideration of an extraschedulae rating is not indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has not alleged he is unemployable due to the hemorrhoid disability.   He is employed as a counselor, and a VA examiner opined that the hemorrhoids do not impact on employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

The appeal to reopen a claim of service connection for bilateral flatfoot is granted; and service connection for bilateral flatfoot is granted on de novo review.

A compensable rating for hemorrhoids is denied.


REMAND

The Board finds that further development of the record is necessary to ensure compliance with VA's duty to assist the Veteran in the development of facts pertinent to his claim seeking a compensable rating for hypertension.  .

On March 2011 VA examination, the Veteran reported that he had an episode of chest pain in August 2010 and was hospitalized overnight at St. Mary's Hospital in St. Louis when his blood pressure jumped to 200.  The record does not contain records pertaining to the August 2010 hospitalization, nor does it reflect an attempt by the AOJ to secure such records.  In addition, in a December 2011 statement Dr. D.K.B. noted that the Veteran has hypertension that is controlled with medication; and that when he was off medication, his diastolic pressures were consistently above 100.  This statement suggests that there are pertinent private records outstanding that must be secured.   
The Veteran is advised that a governing regulation (38 C.F.R. § 3.158) provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim will [emphasis added] be considered abandoned.

The claim is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for hypertension during the period under consideration, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include records from Dr. D.K.B. and St. Mary's Hospital, St. Louis (August 2010 hospitalization).  

If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


